Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 1 of 10 PageID #: 1407




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

 SEMCON IP INC.,                      )
                                      )
                   Plaintiff,         )   Case No. 2:18-cv-00192-JRG
                                      )
       v.                             )   JURY TRIAL DEMANDED
                                      )
 AMAZON.COM, INC.,                    )
                                      )
                   Defendant.         )
                                      )


   DEFENDANT AMAZON.COM, INC.’S                 MOTION FOR PROTECTIVE
                            ORDER
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 2 of 10 PageID #: 1408




       Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Amazon.com, Inc.

(“Amazon”) respectfully moves for a protective order precluding Plaintiff Semcon IP Inc.

(“Semcon”) from pursuing discovery regarding Amazon’s Kindle e-readers.

       On June 13, 2019, with fact discovery set to close on June 17,1 Semcon took the position

for the first time that Kindle e-readers incorporating system-on-chips (“SoC”) from

NXP/Freescale were accused in this litigation, and that Semcon needed discovery about them.

Semcon is demanding a follow-up Rule 30(b)(6) deposition about those products, in addition to

supplemental document production and interrogatory responses. Semcon is not entitled to that

discovery, particularly at this late stage. The record is clear that Semcon chose not to accuse

these products, and its lack of diligence precludes this eleventh-hour discovery.

I.     BACKGROUND

       On June 13, 2019, Semcon took the deposition of Pushkar Gejji, an Amazon Rule

30(b)(6) witness. At the deposition, Semcon’s counsel began questioning Mr. Gejji about

Amazon’s Kindle e-readers and NXP/Freescale SoCs utilized in them. Amazon’s counsel was

surprised because those products had never been mentioned in the case before.2 That evening,

Semcon sent an email alerting Amazon to its new position that Kindle e-readers with

NXP/Freescale SoCs are accused. Semcon demanded an additional Rule 30(b)(6) deposition

devoted to those devices, along with other discovery.

       Amazon had not moved for a protective order prior to Mr. Gejji’s deposition because it

was unaware that Semcon ever believed Kindle e-readers with NXP/Freescale SoCs were at


1
 The Court later granted a joint motion to extend the close of fact discovery to June 28, 2019.
Dkt. 69 at 3.
2
 While the questions were outside the scope of the Rule 30(b)(6) deposition, Amazon’s counsel
permitted the witness to answer the questions.
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 3 of 10 PageID #: 1409




issue. However, in view of Semcon’s follow-up request for another deposition and other

supplemental discovery, Amazon now presents this motion for protective order.

II.    DISCUSSION

       Federal Rule of Civil Procedure 26(b)(1) provides that the ordinary scope of discovery

extends to “any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case . . .” (emphasis added). This Court has found that discovery

about instrumentalities that are not accused is “irrelevant” and properly precluded. Geotag, Inc.

v. Frontier Communications Corp., No. 2:10-cv-265, Dkt. 699 at 4 (E.D. Tex. June 26, 2013).

       A.      Kindle E-readers Are Not Accused and Are Irrelevant.

       Kindle e-readers with NXP/Freescale SoCs are not accused, and thus discovery about

them is irrelevant. Semcon’s infringement contentions contain the following passage identifying

the accused products:

               Semcon is currently aware that certain products that include any
               and all chipsets with any of Qualcomm’s Snapdragon SoCs,
               including but not limited to the 800, 805 and 8064, any of Texas
               Instrument’s SoCs including OMAP3, OMAP4, OMAP5 and
               DM37x and Amlogic’s SoCs including S905Z processor designs
               that use DVFS for power management infringe the ’061, ’708,
               ’627 and ’247 Patents. The Accused Products include the SoC
               hardware with associated software and/or firmware running on the
               SoC. Upon information and belief, these products include at least
               the least the Kindle Fire, Kindle Fire HD 7, Kindle Fire HD 8.9,
               Kindle Fire HDX, Kindle Fire HDX 8.9, Fire Phone, Fire TV, Fire
               TV Cube, Echo and Echo Dot products including all generations
               and versions of the aforementioned products.

Infringement Contentions at 2. Local Patent Rule 3-1(b) requires the identification of accused

products in infringement contentions to be “as specific as possible.”3 Semcon’s infringement


3
 Local Patent Rule 3-1(b) provides: “Separately for each asserted claim, each accused apparatus,
product, device, process, method, act, or other instrumentality ("Accused Instrumentality") of
each opposing party of which the party is aware. This identification shall be as specific as
possible. Each product, device, and apparatus must be identified by name or model number, if
                                                2
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 4 of 10 PageID #: 1410




contentions do not satisfy this standard as to Kindle e-readers or NXP/Freescale SoCs. While the

infringement contentions identify certain Amazon products and associated SoCs, they never

mention Kindle e-readers or NXP/Freescale SoCs.

       “[I]t is [Semcon], not [Amazon], who knows best what its infringement theory is.” TiVo

Inc. v. Samsung Elecs. Co., No. 2:15-cv-1503, Dkt. 129, at 5 (E.D. Tex. July 22, 2016).

Semcon’s accusations against different Amazon products, that use different SoCs from different

suppliers, do not provide notice that Kindle e-readers with NXP/Freescale SoCs are accused. Id.

at 5-6 (identification of four set-top box models “and other DVRs having the same or similar

functionality” did not provide notice as to other set-top boxes sold to a different customer).

Accordingly, those products are not accused and are irrelevant.

       B.      Semcon Did Not Diligently Pursue Discovery.

       Nor can Semcon rely upon cases that permit discovery into “reasonably similar” products

that are not expressly accused. “To demonstrate that it is entitled to discovery concerning

reasonably similar products, [Semcon] must show that (1) its preliminary infringement

contentions . . . gave [Amazon] notice of a specific theory of infringement and (2) the products it

seeks discovery of operate in a manner reasonably similar to that theory. [Semcon] must also

demonstrate that it has diligently sought this information.” Geotag, Inc. v. Frontier

Communications Corp., No. 2:10-cv-265, Dkt. 699 at 4 (E.D. Tex. June 26, 2013).

       Setting aside the first two hurdles Semcon would have to clear, Semcon cannot

demonstrate the requisite diligence in seeking discovery about Kindle e-readers with

NXP/Freescale SoCs. Information about these products was publicly available and even known


known. Each method or process must be identified by name, if known, or by any product, device,
or apparatus which, when used, allegedly results in the practice of the claimed method or
process.”

                                                 3
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 5 of 10 PageID #: 1411




to Semcon when its infringement contentions were served. Geotag, No. 2:10-cv-265, Dkt. 699 at

4.

       In particular, Semcon’s infringement contentions, reproduced below, cite to a webpage

that contains source code for certain Kindle Fire tablets that Semcon accused of infringement.

However, the source code for the unaccused Kindle e-readers is also plainly available at that web

page, showing that Semcon clearly was aware of the Kindle e-reader source code yet did not

accuse the products of infringement.

               Further, for Amazon products using TI OMAP4 processors (e.g.,
               an Amazon Fire HD Tablet from 2013) the code (including various
               versions) is available at
               https://www.amazon.com/gp/help/customer/display.html?nodeId=
               200203720 and contains the same functionality as that shown in
               detail for Amazon product(s) that utilize the Amlogic SoC.

               Further, for Amazon products using Snapdragon 805 and 800
               processors (e.g. an Amazon Fire HDX Tablet), the code (including
               various versions) is available at
               https://www.amazon.com/gp/help/customer/display.html?nodeId=
               200203720 and contains the same functionality as that shown in
               detail for Amazon product(s) that utilize the Amlogic SoC.

Infringement Contentions Ex. A (cover page). A Google search would also have uncovered a

product teardown reporting an NXP/Freescale SoC was used in a Kindle e-reader, with a link to

the SoC’s data sheet.

https://www.ifixit.com/Teardown/Kindle+7th+Generation+Teardown/29802.

       Thus, the existence of Amazon’s Kindle e-readers, their relevant source code, and the fact

that they used NXP/Freescale SoCs, was all publicly information readily accessible to Semcon.

       Even if Semcon had never heard of a Kindle e-reader before, “[a] lack of awareness as to

publicly available information, by itself, does not excuse” Semcon’s “failure to accuse” products.

Geotag, No. 2:10-cv-265, Dkt. 699 at 4. Here, however, the only reasonable inference is that

Semcon did know about the Kindle e-readers and yet made a decision not to accuse them, which

                                                4
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 6 of 10 PageID #: 1412




shows a lack of diligence.

       Nor did Semcon otherwise diligently pursue this discovery. Rather, the discovery record

reflects an understanding that these products were not accused or the subject of discovery.

       None of Semcon’s discovery requests mentioned Kindle e-readers or NXP/Freescale

SoCs. On November 20, 2018, Semcon served its interrogatories requesting information about

“Amazon Product(s),” which were defined as follows:

               “Amazon Product(s)” shall mean all products made, used, sold,
               offered for sale, or ultimately imported into the United States by
               Defendant and all products sold abroad by Defendant that are
               ultimately imported into the United States (whether or not by
               Defendant) that include or utilize adaptive power control and/or
               dynamic voltage frequency scaling (“DVFS”), including at least
               SoCs that include any of Qualcomm’s Snapdragon SoCs, including
               but not limited to the 800, 805 and 8064, any of Texas
               Instrument’s SoCs including OMAP3, OMAP4, OMAP5 and
               DM37x and Amlogic’s SoCs including S905Z processor designs
               and products that include as a component such SoC’s or other
               products that include or utilize adaptive power control and/or
               DVFS. “Amazon Product(s)” also includes any products identified
               by Plaintiff as infringing the Asserted Patents, including without
               limitation, the Amazon Accused Products identified in Plaintiff’s
               Disclosure of Asserted Claims and Infringement Contentions, and
               any products identified in a report of any of Plaintiff’s experts.
               Any products accused of infringing any patent later asserted by
               Plaintiff in This Action will also be included in the definition of
               “Amazon Product(s).”

Semcon’s Interrogatory No. 1, for example, asked Amazon to “Identify each Amazon Product(s),

and for each Amazon Product(s), identify its internal and external name(s) and model number(s);

and date of first sale and date of last sale (if no longer sold).” Kindle e-readers and

NXP/Freescale are not mentioned anywhere in Semcon’s interrogatories.

       Amazon timely responded to Semcon’s interrogatories on December 20, 2018.

Amazon’s responses objected to the term “Amazon Product(s)” “as overly broad and unduly

burdensome to the extent it fails to describe the relevant products with sufficient specificity and


                                                  5
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 7 of 10 PageID #: 1413




to the extent it includes functionalities or components that Semcon has not accused of satisfying

any element of any claim of the Asserted Patents and are therefore not relevant to any party’s

claim or defense or proportional to the needs of the case.”

       In response to Interrogatory No. 1, Amazon provided “a chart listing the Amazon devices

identified in Semcon’s Infringement Contentions, including generations and versions thereof,

along with each device’s internal name, date of first sale in the United States, and date of last

sale in the United States.” Amazon’s interrogatory response included each generation of the

products listed. Thus, Amazon was very clear and straightforward about the scope of products it

had identified.

       On February 5, 2019, Semcon sent Amazon a letter requesting that Amazon’s response to

Interrogatory No. 1 be supplemented to “include all ‘Amazon Products’ per the definition offered

by Semcon.” The parties met and conferred on March 6, 2019, and Semcon requested a

supplement identifying all products that perform dynamic voltage and frequency scaling

(“DVFS”). Amazon advised that it could not perform searches for products that perform DVFS,

but that if Semcon would identify particular products that it believed performed DVFS, Amazon

would investigate and supplement its interrogatory responses if necessary. The parties had an

additional meet and confer on April 8, 2019.

       On April 11, 2019, Semcon sent a letter to Amazon requesting that Amazon investigate

whether various products “contain processors that perform DVFS.” Butcher Declaration, Ex. 1

(attached hereto). The letter did not mention Kindle e-readers with NXP/Freescale SoCs, again

confirming that Semcon was not seeking discovery about those products.

       There was similarly no notice that Kindle e-readers with NXP/Freescale SoCs were an

issue in connection with the Rule 30(b)(6) depositions. Semcon’s Rule 30(b)(6) deposition



                                                  6
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 8 of 10 PageID #: 1414




notice was served on November 20, 2018 and incorporated the same definition of “Amazon

Product(s)” that Semcon used in its interrogatories. Amazon’s objections, which were served on

December 20, 2018, again included an objection to the definition of “Amazon Product(s).”

Amazon’s objections noted that “Amazon will construe the term ‘Amazon Product(s)’

throughout these topics to mean the Amazon products identified by name in Semcon’s

Infringement Contentions.” Amazon was thus, again, very clear about how it interpreted the

scope of products that were fair game in a Rule 30(b)(6) deposition.

         Semcon never raised the issue of Kindle e-readers with NXP/Freescale SoCs before the

June 13, 2019 Gejji deposition, despite having had Amazon’s objections for about six months.

Only during the deposition did Semcon raise Kindle e-readers and NXP/Freescale SoCs as an

issue.

         In short, Semcon’s attempt to add new products into the mix at the end of discovery is

foreclosed by its lack of diligence. Moreover, allowing Kindle e-readers to come into issue at

this late stage would be highly prejudicial to Amazon. The infringement analysis requires an

understanding of how the SoCs inside each accused product operate. All of the SoCs in

Amazon’s accused products are provided by third parties, and Amazon has to investigate how

the chips work to adequately prepare a defense. None of the presently accused SoCs came from

NXP/Freescale. Amazon would be highly prejudiced if it had to begin defending infringement

claims based on a different supplier’s SoCs with fact discovery closing on June 28.

III.     CONCLUSION

         For the foregoing reasons, Amazon requests that the Court issue a protective order

precluding Semcon from pursuing discovery as to Amazon’s Kindle e-readers.




                                                 7
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 9 of 10 PageID #: 1415




Date: June 18, 2019                Respectfully submitted,


                                   /s/ Michael J. Bettinger
                                   Michael J. Bettinger (Admitted in E.D. Tex.)
                                   mbettinger@sidley.com
                                   (CA Bar No. 122196)
                                   Sidley Austin LLP
                                   555 California Street, Suite 2000
                                   San Francisco, CA 94104
                                   Telephone: (415) 772-1200
                                   Facsimile: (415) 772-7400

                                   Kelley A. Conaty
                                   kconaty@sidley.com
                                   Texas Bar No. 24040716
                                   Tung T. Nguyen
                                   tnguyen@sidley.com
                                   Texas Bar No. 24007745
                                   James C. Butcher
                                   cbutcher@sidley.com
                                   Texas Bar No. 24092203
                                   Sidley Austin LLP
                                   2021 McKinney Avenue, Suite 2000
                                   Dallas, Texas 75201
                                   Telephone: (214) 981-3300
                                   Facsimile: (214) 981-3400

                                   Melissa R. Smith
                                   melissa@gillamsmithlaw.com
                                   Texas Bar No. 24001351
                                   GILLAM & SMITH, LLP
                                   303 S. Washington Avenue
                                   Marshall, TX 775670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257

                                   Attorneys for Defendant
                                   AMAZON.COM, INC.




                                      8
Case 2:18-cv-00192-JRG Document 74 Filed 06/20/19 Page 10 of 10 PageID #: 1416




                                      Certificate of Conference

       This is to certify that lead counsel and local counsel for Amazon.com, Inc. met and

conferred with lead and local counsel for Semcon IP Inc. on June 18, 2019 in compliance with

LR CV-7(h) regarding this motion. Discussions conclusively ended in an impasse, leaving the

matter for resolution by the Court.

                                                      _/s/ Michael J. Bettinger_______________
                                                      Michael J. Bettinger


                                        Certificate of Service

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on June 18, 2019 to counsel of record via email.



                                                      _/s/ Michael J. Bettinger_______________
                                                      Michael J. Bettinger




                                                  9
